Citation Nr: 0719379	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-40 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for myopia with 
exotropia.

2. Entitlement to service connection for right ear hearing 
loss.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1967 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In January 2007, the veteran appeared at a hearing before the 
undersigned.

The claims of service connection are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

REMAND

On the claim of service connection for myopia with exotropia, 
the service medical records show that shortly after entrance 
into military service the veteran complained of double 
vision.  The assessment was exotropia, which was corrected by 
surgery in March 1968.  

On the claim of service connection for right ear hearing 
loss, the service medical records show that in April 1968 the 
veteran was experiencing hearing loss and the impression was 
hearing loss secondary to acoustic trauma.  On separation 
examination, audiometric testing revealed a 40 decibel loss 
at 4000 Hertz in each ear.  On VA examination in December 
2004, the veteran's file was not made available to the 
examiner. 



As the evidence of record is insufficient to decide the 
claims, further evidentiary development under the duty to 
assist is required.  Accordingly, the case is REMANDED for 
the following action:

1. Schedule the veteran for VA 
examination by an ophthalmologist to 
answer the following inquiries.  

a). Does the veteran currently have 
exotropia? 

b). If so, is exotropia a congenital 
or developmental defect, that is, a 
condition not considered capable of 
improving or deteriorating, as 
opposed to a disease, which is 
considered capable of improving or 
deteriorating? 

c). If exotropia is not a defect, 
did it pre-exist service as the 
veteran complained of double vision 
within two weeks of entering 
service, considering the accepted 
medical principles pertaining to the 
history, manifestations, and 
clinical course?  

d). If exotropia pre-existing 
service, was the corrective surgery 
in service ameliorative or was 
exotropia made permanently worse by 
an injury, disease, or event of 
service origin, that is, a worsening 
of the underlying condition as 
contrasted to a worsening of 
symptoms? 

e). If exotropia did not pre-exist 
service, is it at least as likely as 
not that the current eye disability, 
if any, is related to exotropia 
documented during service. 

In formulating an opinion, the 
term "as likely as not" does 
not mean within the realm of 
possibility.  

Rather, it means that the 
weight of medical evidence both 
for and against a conclusion is 
so evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  If the 
requested opinion cannot be 
provided without resort to 
speculation, the examiner 
should so state. 

The claims folder must be reviewed by the 
examiner. 

2. Schedule the veteran for a VA 
audiology examination to determine 
whether the veteran has hearing loss for 
the purpose of VA disability 
compensation, and, if so, whether it is 
at least as likely as not that the 
current hearing loss is etiologically 
related to the findings of hearing loss 
and noise exposure that was documented 
during service.  The claims folder must 
be reviewed by the examiner.

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility, rather it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state.



3. After the above development has been 
completed adjudicate the claims. If any 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



 Department of Veterans Affairs


